Order dismissing report affirmed. This is an action of tort for personal injuries and property damage arising out of the collision at an intersection of an automobile owned and operated by the plaintiff with an automobile operated by the defendant. The judge found for the plaintiff, and the Appellate Division dismissed a report. The defendant argues that there was error in the denial of his requests in substance for rulings that the defendant was in the exercise of due care; that the plaintiff was guilty of contributory negligence; and that an alleged back injury of the plaintiff was in no way connected with the accident. There was no error. Morton v. Dobson, 307 Mass. 394, 397. O’Connor v. Griff, 307 Mass. 120, 123.